        Case 1:19-cr-00332-LMM-CMS Document 1 Filed 08/28/19 Page 1 of 3

ORIGINAL                                                                FILED IN OPEN COURT
                                                                            U.S.D.C. -Atlanta




                                                                        JAMES N. HATTEN, Clerk
                                                                      By:
                   IN THE UNITED STATES DISTRICT COURT                                Deputy Clerk

                  FOR THE NORTHERN DISTRICT OF GEORGIA
                            ATLANTA DIVISION


     UNITED STATES OF AMERICA
                                                Criminal Indictment
            V.

     KENNETH MASON


  THE GRAND JURY CHARGES THAT:


     On or about March 26, 2019, in the Northern District of Georgia, the
  defendant, Kenneth Mason, knowing that he was previously convicted of at least
  one of the following crimes, each punishable by imprisonment for a term
  exceeding one year:
        •   U.P.C.S with intent to sell and possessing firearm during felony, in the
            Criminal Court of Shelby County, Tennessee, on or about July 2011;
        •   Intent to evade arrest, in the Criminal Court of Shelby County,
            Tennessee, on or about April 2013;
  did knowingly possess a firearm, that is, a Glock Model 43 9mm handgun, said
  possession being in and affecting interstate and foreign commerce, all in
  violation of Title 18, United States Code, Section 922(8)(1).
      Case 1:19-cr-00332-LMM-CMS Document 1 Filed 08/28/19 Page 2 of 3




                               Forfeiture Provision
   Upon conviction, the defendant, KENNETH MASON, shall forfeit to the
United States, pursuant to Title 18, United States Code, Section 924(d) and Title
28, United States Code, Section 2461, all firearms and ammunition involved in
and used in the offenses, including, but not limited to, the following:
      Glock Model 9mm handgun and six 9mm rounds of ammunition, seized
      from the defendant on March 26, 2019
   If, as a result of any act or omission of the defendant, any property subject to
forfeiture:
   a. cannot be located upon the exercise of due diligence;
   b. has been transferred or sold to, or deposited with, a third person;
   c. has been placed beyond the jurisdiction of the Court;
   d. has been substantially diminished in value; or
   e. has been commingled with other property which cannot be divided
      without difficulty;




                                         2
      Case 1:19-cr-00332-LMM-CMS Document 1 Filed 08/28/19 Page 3 of 3




the United States intends, pursuant to Title 21, United States Code, Section
853(p), as incorporated by Title 28, United States Code, Section 2461(c), to seek
forfeiture of any other property of said defendant up to the value of the
forfeitable property.



                                          A                                    BILL


                                                     FOREPERSON

 BYUNG J. PAK
  United States Attorney

 NOAH R. SCHECHTMAN
  Assistant United States Attorney
 Georgia Bar No. 937828

600 U.S. Courthouse
75 Ted Turner Drive SW
Atlanta, GA 30303
404-581-6000; Fax: 404-581-6181




                                         3
